


Exhibit 10.56

 

TSG HOLDINGS CORP.

AND

THE SHERIDAN GROUP, INC.

 

Change-of-Control Incentive Plan for Officers

 

Effective September 1, 2010

 

This Change-of-Control Incentive Plan for Officers (the “Plan”) is adopted by
TSG Holdings Corp. and The Sheridan Group, Inc. (referred to herein as the
“Company”, individually or collectively, as the context requires).  The Plan is
maintained for certain of the Company’s officers for the purpose of providing
deferred compensation benefits taxable pursuant to section 451 of the Internal
Revenue Code of 1986, as amended (the “Code”).  The Plan is intended to be an
unfunded deferred compensation plan maintained for a select group of management
or highly-compensated employees under sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  The Plan also is intended to comply with the requirements of section
409A of the Code.

 

The Company desires to provide certain protection to officers in the event of a
Change of Control (as defined below).  This protection is necessary to induce
officers to remain in the employ of the Company notwithstanding any risks and
uncertainties created by a potential Change of Control. Therefore, in the event
of a Change of Control followed by a Separation from Service by the Covered
Employee due to an involuntary termination without Cause or a termination for
Good Reason during the 18 month period that begins September 1, 2010 and ends
February 29, 2012, the Company agrees to provide Covered Employees with deferred
compensation benefits for a limited period of time, as specified in this Plan. 
Such continued compensation serves as an extended severance benefit necessary to
retain the Covered Employees in light of the significant job risks faced by him
or her as a result of a Change of Control.  Benefits provided under this Plan
are intended to supplement, rather than replace, any benefit that may be
provided to a Covered Employee upon Separation from Service pursuant to the
Company’s “Change-of-Control Incentive Plan - Key Management Employees” or any
employment agreement between the Covered Employee and the Company.

 

Defined Terms:

 

“Applicable Period” means the number of months, determined at the time of the
Covered Employee’s Separation from Service, remaining in the 18 month period
that commences on September 1, 2010 and ends February 29, 2012, as shown in the
chart below:

 

1

--------------------------------------------------------------------------------


 

Month of Separation from Service

 

Applicable Period (in months)

September 2010

 

18

October 2010

 

17

November 2010

 

16

December 2010

 

15

January 2011

 

14

February 2011

 

13

March 2011

 

12

April 2011

 

11

May 2011

 

10

June 2011

 

9

July 2011

 

8

August 2011

 

7

September 2011

 

6

October 2011

 

5

November 2011

 

4

December 2011

 

3

January 2012

 

2

February 2012

 

1

March 2012 or later

 

0

 

“Base Salary” means, for Covered Employees who have an employment agreement with
the Company, the base salary provided as severance pay in Section 6(e)(i)(A) of
the Covered Employee’s employment agreement.  “Base Salary” means, for all other
Covered Employees, the base salary provided in paragraph (i) of the term
“Severance Compensation” in the Company’s “Change-of-Control Incentive Plan -
Key Management Employees”.

 

“Cause” means, for Covered Employees who have an employment agreement with the
Company, “Cause” as defined the employment agreement.  For all other Covered
Employees, “Cause” means “Cause” as defined in the Company’s “Change-of-Control
Incentive Plan - Key Management Employees”.

 

“Cenveo, Inc.” means Cenveo, Inc. or any other business entity that is a member
of a controlled group of corporations, within the meaning of Section 414(b) of
the Code, of which Cenveo, Inc. is a member, or any other trade or business
(whether or not incorporated) under common control, within the meaning of
Section 414(c) of the Code, with Cenveo, Inc., or any service organization that
is a member of an affiliated service group, within the meaning of
Section 414(m) of the Code, of which Cenveo, Inc. is a member.

 

“Change of Control” means (i) the sale or other transfer of all or substantially
all of the assets of TSG Holdings Corp. or The Sheridan Group, Inc. in a single
transaction or series of related transactions to Cenveo, Inc., (ii) the merger
or consolidation of TSG Holdings Corp. or The Sheridan Group, Inc. with
Cenveo, Inc., or (iii) the sale or other transfer of a majority of the
outstanding voting securities of TSG Holdings Corp. or The

 

2

--------------------------------------------------------------------------------


 

Sheridan Group, Inc. in a single transaction or series of related transactions
to Cenveo, Inc..

 

“Company” means TSG Holdings Corp. and The Sheridan Group, Inc. (individually or
collectively, as the context requires), and their successors and assigns unless
otherwise herein provided, or any other corporation or business organization
which, with the consent of the Company, assumes the Company’s obligations
hereunder, or any other corporation or business organization which agrees, with
the consent of the Company, to become a party to the Plan.  In addition, as
provided in the section of this Plan called “Company’s Successors”, “Company”
also means Cenveo, Inc. if and when it assumes and agrees to the terms and
provisions of this Plan or otherwise becomes bound by all the terms and
provisions of this Plan by operation of law.

 

“Covered Employees” means the individuals listed on the Exhibit A so long as
they are employed at the time of the closing of a Change of Control.

 

“Good Reason” means, for Covered Employees who have an employment agreement with
the Company, “Good Reason” as defined the employment agreement.  For all other
Covered Employees, “Good Reason” means “Good Reason” as defined in the Company’s
“Change-of-Control Incentive Plan - Key Management Employees”.

 

“Incentive Bonuses” means any management incentive bonus paid to a Covered
Employee, in accordance with an incentive bonus plan adopted by the Board or
maintained by the Company and its subsidiaries, but excluding any “Retention
Bonus” or other similar amount payable into such Covered Employee’s Deferred
Compensation Plan.

 

“Separation from Service” means an anticipated permanent reduction in the level
of bona fide services performed by the Covered Employee to 20% or less of the
average level of bona fide services performed by the Covered Employee over the
immediately preceding 36-month period (or the full period during which the
Covered Employee performed services for the Company, if that is less than 36
months).

 

Deferred Compensation Benefit:

 

In the event of a Change of Control followed by a Separation from Service by the
Covered Employee due to an involuntary termination without Cause or a
termination for Good Reason during the 18 month period that begins on
September 1, 2010 and ends February 29, 2012, the Covered Employee will receive
the following payments during the Applicable Period:

 

(i) payments, in accordance with the payroll practices of the Covered Employee’s
employer in existence on the date of Separation from Service, at an annual rate
equal to the sum of (1) the Covered Employee’s annual Base Salary plus (2) the
average of the Incentive Bonuses earned by the Covered Employee during the two
fiscal years immediately preceding the date of his or her Separation from
Service; and

 

3

--------------------------------------------------------------------------------


 

(ii) provided that the Covered Employee elects COBRA continuation coverage under
the health insurance plan maintained by the Covered Employee’s employer for its
full-time salaried employees upon Separation from Service, monthly installment
payments of an amount equal to the difference of (i) the cost of continuing
group health benefits for the Covered Employee (and, if applicable, the Covered
Employee’s spouse and dependents) under COBRA for one month under the health
insurance plan in which the Covered Employee participates as of the date of
Separation from Service, MINUS (ii) the cost of group health benefits for the
Covered Employee (and, if applicable, the Covered Employee’s spouse and
dependents) under the health insurance plan in which the Covered Employee
participates as of the date preceding the date of Separation from Service for
one month if the Covered Employee had remained an active employee.

 

Notwithstanding the preceding, a Covered Employee is not eligible for any
deferred compensation benefits under this Plan if (i) the Covered Employee has a
Separation from Service for any reason on or before the date of the closing of a
Change of Control, or (ii) there is no Change of Control and subsequent
Separation from Service by the Covered Employee due to an involuntary
termination without Cause or a termination for Good Reason during the 18 month
period that begins on September 1, 2010 and ends February 29, 2012.

 

The Company shall not reduce the amount payable under this Plan to a Covered
Employee if the Covered Employee obtains new employment at any time prior to the
last day of the Applicable Period.

 

Payment Commencement Date:

 

Except as provided on Exhibit B, payments under this Plan, if any, will commence
during the 19th month following the date of the Covered Employee’s Separation
from Service.

 

For purposes of Code section 409A, any payment made under this Plan shall be
made within 90 days after the payment date specified in the Plan; provided,
however, such payment shall not be made later than the later of (i) the last day
of the calendar year in which the payment date occurs, or, if later, the 15th
day of the third calendar month following the payment date, or (ii) the last day
of such other, extended period as the IRS may prescribe, such as in the case of
disputed payments or refusals to pay, provided the conditions of such extension
have been satisfied.

 

If a Covered Employee fails to provide sufficient contact information to make
his or her location known to the Company to permit transmittal of the payment to
the Covered Employee by the latest date upon which the payment could have been
timely made in accordance with the terms of the Plan and Code section 409A, then
the Company shall report such payment(s) as made (including withholding and
remitting any required taxes and reporting the payment as paid on any required
tax reports).  The Company shall

 

4

--------------------------------------------------------------------------------


 

hold any such unclaimed payment (as a general asset, without adjustment for
earnings) until the Covered Employee claims such payment.

 

Death Benefits:

 

If a Covered Employee dies prior to becoming entitled to payments hereunder, no
payments shall be made to or on behalf of a Covered Employee following his or
her death.  If a Covered Employee dies after becoming entitled to payments
hereunder, but prior to the commencement (or, if payments have commenced, prior
to the completion) of payments, any remaining payments at the time of death
shall continue to be paid to the Covered Employee’s spouse (or, if there is no
spouse, to the Covered Employee’s estate) at the same time and in the same form
as payments would have been made to the Covered Employee had the Covered
Employee survived.

 

Claims Procedure:

 

This section is based on final regulations issued by the Department of Labor and
published in the Federal Register on November 21, 2000 and codified at section
2560.503-1 of the Department of Labor Regulations.  If any provision of this
section conflicts with the requirements of those regulations, the requirements
of those regulations will prevail.

 

(a)           Initial Claim.  A Covered Employee (hereinafter referred to as a
“Claimant”) who believes he or she is entitled to any Plan benefit under this
Plan may file a claim with the Company.  The Company shall review the claim
itself or appoint an individual or an entity to review the claim.

 

The Claimant shall be notified within 90 days after the claim is filed whether
the claim is allowed or denied, unless the Claimant receives written notice from
the Company or appointee of the Company prior to the end of the 90 day period
stating that special circumstances require an extension of the time for
decision, such extension not to extend beyond the day which is 180 days after
the day the claim is filed.

 

If the Company denies a claim, it must provide to the Claimant, in writing or by
electronic communication:

 

(i)            The specific reasons for the denial;

 

(ii)           A reference to the Plan provision upon which the denial is based;

 

(iii)          A description of any additional information or material that the
Claimant must provide in order to perfect the claim;

 

(iv)          An explanation of why such additional material or information is
necessary;

 

5

--------------------------------------------------------------------------------


 

(v)           Notice that the Claimant has a right to request a review of the
claim denial and information on the steps to be taken if the Claimant wishes to
request a review of the claim denial; and

 

(vi)          A statement of the Claimant’s right to bring a civil action under
ERISA section 502(a) following a denial on review of the initial denial.

 

(b)           Review Procedures.  A request for review of a denied claim must be
made in writing to the Company within 60 days after receiving notice of denial. 
The decision upon review will be made within 60 days after the Company’s receipt
of a request for review, unless special circumstances require an extension of
time for processing, in which case a decision will be rendered not later than
120 days after receipt of a request for review.  A notice of such an extension
must be provided to the Claimant within the initial 60 day period and must
explain the special circumstances and provide an expected date of decision.

 

The reviewer shall afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Company.  The reviewer shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.

 

Upon completion of its review of an adverse initial claim determination, the
Company will give the Claimant, in writing or by electronic notification, a
notice containing:

 

(i)            its decision;

 

(ii)           the specific reasons for the decision;

 

(iii)          the relevant Plan provisions on which its decision is based;

 

(iv)          a statement that the Claimant is entitled to receive, upon request
and without charge, reasonable access to, and copies of, all documents, records
and other information in the Plan’s files which is relevant to the Claimant’s
claim for benefits;

 

(v)           a statement describing the Claimant’s right to bring an action for
judicial review under ERISA section 502(a); and

 

(vi)          if an internal rule, guideline, protocol or other similar
criterion was relied upon in making the adverse determination on review, a
statement that a copy of the rule, guideline, protocol or other similar
criterion will be provided without charge to the Claimant upon request.

 

6

--------------------------------------------------------------------------------


 

(c)           Calculation of Time Periods.  For purposes of the time periods
specified in this section, the period of time during which a benefit
determination is required to be made begins at the time a claim is filed in
accordance with the Plan procedures without regard to whether all the
information necessary to make a decision accompanies the claim.  If a period of
time is extended due to a Claimant’s failure to submit all information
necessary, the period for making the determination shall be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.

 

(d)           Failure of Plan to Follow Procedures.  If the Plan fails to follow
the claims procedures required by this section, a Claimant shall be deemed to
have exhausted the administrative remedies available under the Plan and shall be
entitled to pursue any available remedy under ERISA section 502(a) on the basis
that the Plan has failed to provide a reasonable claims procedure that would
yield a decision on the merits of the claim.

 

(e)           Failure of Claimant to Follow Procedures.  A Claimant’s compliance
with the foregoing provisions of this section is a mandatory prerequisite to the
Claimant’s right to commence any legal action with respect to any claim for
benefits under the Plan.

 

Arbitration of Disputes:

 

Any controversy or claim between any Covered Employee and the Company arising
out of or relating to this Plan or the breach thereof shall, subject to the
initial review provided for in the foregoing Claims Procedures provisions of
this Plan and to the extent permitted by law, be settled by arbitration in any
forum and form agreed upon by the Covered Employee and the Company, or in the
absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in Baltimore, Maryland in accordance with the Employment
Dispute Resolution Rules of the AAA, including, but not limited to, the
rules and procedures applicable to the selection of arbitrators, except that the
Company shall pay all administrative fees and arbitrator’s fees and expenses
related to such arbitration. Notwithstanding the foregoing, this provision shall
not preclude any party from pursuing a court action for the sole purpose of
obtaining a temporary restraining order or a preliminary injunction in
circumstances in which such relief is appropriate, provided that any other
relief shall be pursued through an arbitration proceeding as provided herein.

 

Limitations on Liability of Company:

 

Neither the establishment of the Plan nor any modification thereof, nor the
creation of any benefit under the Plan, nor the payment of any benefits under
the Plan shall be construed as giving to any Covered Employee or other person
any legal or equitable right against the Company or any officer or employer
thereof, except as provided by law or by any Plan provision.  In no event shall
the Company, or any successor, employee, officer, director or stockholder of the
Company, be liable to any

 

7

--------------------------------------------------------------------------------


 

person on account of any claim arising by reason of the provisions of the Plan
or of any instrument or instruments implementing its provisions, or for the
failure of any Covered Employee or other person to be entitled to any particular
tax consequences with respect to the Plan, or any benefit or distribution
hereunder.

 

Severability:

 

If any provision of this Plan is or becomes invalid, illegal or unenforceable in
any respect under any law, the validity, legality and enforceability of the
remaining provisions hereof shall not in any way be affected or impaired; except
to the extent that Code section 409A requires that this section be disregarded
because it purports to nullify Plan terms that are not in compliance with Code
section 409A.

 

Waivers:

 

No delay or omission by any Covered Employee, by the Company or any of its
subsidiaries, or by any successor company in exercising any right, power or
privilege hereunder shall impair such right, power or privilege, nor shall any
single or partial exercise of any such right, power or privilege preclude any
further exercise thereof or the exercise of any other right, power or privilege.

 

Company’s Successors:

 

The rights and obligations of the Company under this Plan shall inure to the
benefit of and shall be binding upon the Company, and shall be transferred to
and shall inure to the benefit of and be binding upon Cenveo, Inc. if it becomes
a successor of the Company as defined in applicable law, including, but not
limited to, pursuant to a merger or consolidation of the Company with
Cenveo, Inc. or the sale or other transfer of a majority of the outstanding
voting securities of the Company to Cenveo, Inc.  For example, if Cenveo, Inc.
succeeds to the Company’s rights and obligations by, for example, being the
surviving entity after a merger with the Company, it will succeed to all of the
Company’s obligations to the Covered Employees hereunder.

 

In addition, if Cenveo, Inc. becomes a successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
assets of the Company, the Company with require Cenveo, Inc. to expressly assume
and agree to perform the obligations under this Plan in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place.  (In the case of a transaction involving a transfer
of all or substantially all of the assets of the Company to Cenveo, Inc., or any
other transaction that results in Cenveo, Inc. being a successor to the Company
but that does not result in the Company ceasing to exist by operation of the
transaction as a matter of law, the Company shall not be relieved of its
obligations hereunder.  Instead, the Company and Cenveo, Inc. shall be jointly
and severally liable for the Company’s obligations to the Covered Employees
hereunder.)

 

8

--------------------------------------------------------------------------------


 

As used in this Plan, “Company” therefore includes any successor to its assets
as aforesaid which assumes and agrees to the terms and provisions of this Plan
or which otherwise becomes bound by all the terms and provisions of this Plan by
operation of law.

 

Should the Company ever contemplate a transaction that would implicate the
foregoing paragraphs, the Company will require that all entities involved in the
transaction acknowledge, in writing and prior to the closing of the transaction,
their various post-closing obligations to the Covered Employees pursuant to the
foregoing paragraphs and the other provisions of this Plan.  In appropriate
circumstances, such writing would take the form of an express assumption by
Cenveo, Inc. of the Company’s obligations to the Covered Employees under this
Plan.

 

Amendment; Termination:

 

Except as provided below, this Plan shall not be amended except by a written
instrument hereafter signed by the Company and each affected Covered Employee.

 

The Plan may be amended by the Company at any time, retroactively if required,
in the opinion of the Company, in order to ensure that the Plan is characterized
as “top-hat” plan as described under ERISA sections 201(2), 301(a)(3), and
401(a)(1), to conform the Plan to Code section 409A and to conform the Plan to
the requirements of any other applicable law (including ERISA and the Code).  No
such amendment shall be considered prejudicial to any interest of a Covered
Employee hereunder.

 

In the event there is no Change of Control followed by a Separation from Service
by a Covered Employee due to an involuntary termination without Cause or a
termination for Good Reason on or before February 29, 2012, the Plan shall
terminate on February 29, 2012.  Unless sooner terminated in accordance with the
preceding sentence, the Plan shall terminate on the date all payments have been
made to all Covered Employees entitled to payments hereunder.

 

Construction and Governing Law:

 

For all purposes of the Plan, where the context admits, the singular shall
include the plural, and the plural shall include the singular.  Headings of
sections herein are inserted only for convenience of reference and are not to be
considered in the construction of the Plan.  The laws of the State of Maryland
shall govern, control and determine all questions of law arising with respect to
the Plan and the interpretation and validity of its respective provisions,
except where those laws are preempted by the laws of the United States. 
Participation under the Plan will not give any Covered Employee the right to be
retained in the service of the Company or any right or claim to any benefit
under the Plan unless such right or claim has specifically accrued hereunder.

 

The Plan is intended to be and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation plan,
consistently with the

 

9

--------------------------------------------------------------------------------


 

requirements of Code section 409A, and no provision of the Plan shall be
interpreted so as to give any individual any right in any assets of the Company
which right is greater than the rights of a general unsecured creditor of the
Company.

 

Spendthrift Provision:

 

No amount payable to a Covered Employee under the Plan will, except as otherwise
specifically provided by law, be subject in any manner to anticipation,
alienation, attachment, garnishment, sale, transfer, assignment (either at law
or in equity), levy, execution, pledge, encumbrance, charge or any other legal
or equitable process, and any attempt to do so will be void; nor will any
benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled thereto. Further,
subject to Code section 409A, (i) the withholding of taxes from Plan benefit
payments; (ii) the recovery under the Plan of overpayments of benefits
previously made to a Covered Employee; (iii) if applicable, the transfer of
benefit rights from the Plan to another plan; or (iv) the direct deposit of
benefit payments to an account in a banking institution (if not actually part of
an arrangement constituting an assignment or alienation) shall not be construed
as an assignment or alienation.

 

Aggregation of Employers:

 

To the extent required under Code section 409A, if the Company is a member of a
controlled group of corporations or a group of trades or business under common
control (as described in Code sections 414(b) or (c), but substituting a 50%
ownership level for the 80% level set forth in those Code sections), all members
of the group shall be treated as a single employer for purposes of whether there
has occurred a Separation from Service and for any other purposes under the Plan
as Code section 409A shall require.

 

Aggregation of Plans:

 

If the Company offers other deferred compensation plans in addition to the Plan,
those plans together with the Plan shall be treated as a single plan to the
extent required under Code section 409A.

 

Prohibited Acceleration/Distribution Timing:

 

This section shall take precedence over any other provision of the Plan to the
contrary.  If the timing of any distribution would result in any tax or other
penalty (other than ordinarily payable Federal, state or local income or payroll
taxes), which tax or penalty can be avoided by payment of the distribution at a
later time, then the distribution shall be made on (or as soon as practicable
after) the first date on which such distribution can be made without such tax or
penalty; except to the extent that Code section 409A requires that this section
be disregarded because it purports to nullify Plan terms that are not in
compliance with Code section 409A.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Amendment and Restatement of the
Plan to be executed effective as of September 1, 2010.

 

ATTEST/WITNESS

 

THE SHERIDAN GROUP, INC.

 

 

 

/s/ Dale A. Tepp

 

By:

/s/ John A. Saxton

 

 

 

Print Name

Dale A. Tepp

 

Print Name:

John A. Saxton

 

 

 

 

 

Date:

August 31, 2010

 

 

 

 

 

 

ATTEST/WITNESS

 

TSG HOLDINGS CORP.

 

 

 

/s/ Dale A. Tepp

 

By:

/s/ John A. Saxton

 

 

 

Print Name

Dale A. Tepp

 

Print Name:

John A. Saxton

 

 

 

 

 

Date:

August 31, 2010

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Covered Employees

 

G. Paul Bozuwa

Joan B. Davidson

Douglas R. Ehmann

Robert M. Jakobe

Gary J. Kittredge

Eric D. Lane

John A. Saxton

Michael J. Seagram

Patricia A. Stricker

Dale A. Tepp

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Payment Commencement Date

 

Notwithstanding anything in the Plan to the contrary, payments to John A. Saxton
under this Plan, if any, will commence during the 25th month following the date
of his Separation from Service.

 

13

--------------------------------------------------------------------------------
